DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 4-6) in the reply filed on 7 December 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP 2002-31371) in view of Bujak, Jr. (US 6,298,677 B1).
	As per claim 1, Funada discloses an air-conditioning apparatus comprising a plurality of indoor units (7a, 7b, … 7n) each including: a heat-medium flow adjusting valve arrangement (15 & 15’) having an inflow port (Fig. 1) through which the heat medium flows into the heat-medium flow adjusting valve arrangement, and a plurality of outflow ports (respective outflow ports from valves 15 & 15’) configured to control a flow rate of the heat medium, and allow the heat medium to flow out of the heat-medium flow adjusting valve arrangement (Fig. 1); and a heat exchanger (7a, 7b,… 7n) configured to cause heat exchange to be performed between the heat medium and air, the heat medium flowing into the heat exchanger from an inflow side of the heat exchanger, the inflow side of the heat exchanger being connected to one of the plurality of outflow ports of the heat-medium flow adjusting valve arrangement (outflow port of valve 15’), wherein the plurality of indoor units are connected in series (Fig. 1), the each of the plurality of indoor units further includes a bypass pipe 16 that is provided such that an other of the plurality of outflow ports of the heat-medium flow adjusting valve arrangement (outflow port of valve 15) is connected to an outflow side of the heat exchanger (via line 16) from which the heat medium flows out of the heat exchanger, and the bypass pipe is provided to extend through a region .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP 2002-31371) in view of Bujak, Jr. (US 6,298,677 B1), and further in view of Ohizumi (US 5,123,255).
	As per claim 4, Funada does not teach the apparatus further comprising a controller configured to control an opening degree of the heat-medium flow adjusting valve based on performance required for the heat exchanger of the each of the plurality of indoor units.  Ohizumi teaches an air conditioning system comprising a plurality of indoor units (C, D, E) wherein each indoor unit has a respective heat exchanger (14, 24, 34) and flow adjusting valve (11, 21, 31), and wherein a controller (40, 50, 60) is configured to control an opening degree of the flow adjusting valve based on performance (i.e., load) required for the heat exchanger of the each of the plurality of indoor units (col. 2, lines 40-55). (Note that, at para. 0027 of the specification, Applicant defines performance as follows: “The FCU performance is the operating performance [kW] of the FCU 21 that is required to condition air such that the temperature of the air reaches a set temperature.” Accordingly, “performance” is interpreted as generally corresponding to the load requirement of the indoor unit.)   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to	similarly control coolant flow to the respective indoor heat exchangers for the same basic purpose of balancing cooling 
	As per claim 5, Funada does not teach wherein the controller is configured to determine, as a representative heat exchanger, a heat exchanger having highest performance among the heat exchangers of the plurality of indoor units, and adjust an opening degree of each of a plurality of the heat-medium flow adjusting valves based on a performance ratio between performance of an other of the heat exchangers and the performance of the representative heat exchanger.  Ohizumi teaches wherein the controller is configured to determine, as a representative heat exchanger, a heat exchanger having highest performance among the heat exchangers of the plurality of indoor units (col. 2, lines 53-55), and adjust an opening degree of each of a plurality of the heat-medium flow adjusting valves based on a performance ratio between performance of an other of the heat exchangers and the performance of the representative heat exchanger (col. 3, lines 55-58).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to	similarly control coolant flow to the respective indoor heat exchangers for the same basic purpose of balancing cooling distribution to efficiently match the load requirements at each indoor unit.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP 2002-31371) in view of Bujak, Jr. (US 6,298,677 B1) and Ohizumi (US 5,123,255), and further in view of Kang et al. (US 7,219,506 B2).
	As per claim 6, none of Funada, Bujak, Jr. or Ohizumi teach wherein the each of the plurality of indoor units further includes an inlet temperature sensor configured to detect an inlet temperature of the heat medium that flows into the heat exchanger, an outlet temperature sensor configured to detect an outlet temperature of the heat medium that flows out of the heat exchanger, and a suction temperature sensor configured to detect a suction air temperature of 

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Takata et al. (US 2021/0048216 A1) teach a similar arrangement comprising serially arranged indoor units (2a, 2b, 2c) with respective bypass valves 22.
Takayama et al. (US 9,322,562 B2) teach a system with multiple indoor units (2a-2d) each having respective flow control valves (Fig. 1, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763